                                          Case 2:18-cv-02161-JAD-PAL Document 30 Filed 03/01/19 Page 1 of 5



                                      1   Jennifer K. Hostetler
                                          State Bar No. 11994
                                      2   Lewis Roca Rothgerber Christie LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                      3   Las Vegas, NV 89169-5996
                                          Tel: 702.949.8200
                                      4   Fax: 702.949.8398
                                          E-mail: jhostetler@lrrc.com
                                      5
                                          Attorneys for Plaintiff
                                      6   Genworth Life and Annuity Insurance Company
                                      7

                                      8                                  UNITED STATES DISTRICT COURT
                                      9                                      DISTRICT OF NEVADA
                                     10   GENWORTH LIFE AND ANNUITY                            CASE NO.: 2:18-CV-02161-JAD-PAL
                                          INSURANCE COMPANY, a Delaware
                                     11   corporation,
3993 Howard Hughes Pkwy, Suite 600




                                     12                     Plaintiff,                        STIPULATION AND ORDER OF
                                                                                              DISCHARGE IN INTERPLEADER,
                                     13     vs.                                               DISMISSAL WITH PREJUDICE OF
Las Vegas, NV 89169-5996




                                                                                              GENWORTH LIFE AND ANNUITY
                                     14   JACLYN R. HAFTER, an individual; J.H., a            INSURANCE COMPANY, AND
                                          minor; G.H., a minor; BRANDON PHILLIPS,             CONSOLIDATION
                                     15   as Trustee of the Jacob Hafter Trust dated April
                                          17, 2018, and THE UNITED STATES OF
                                     16   AMERICA, acting through the Internal Revenue                ECF No. 30
                                          Service, and DOES 1-5.,
                                     17
                                                          Defendants.
                                     18

                                     19             Plaintiff Genworth Life and Annuity Insurance Company (“Genworth”), as the

                                     20   successor in interest to First Colony Life Insurance and Defendants Jacyln R. Hafter, J.H., G.H.,

                                     21   Brandon Phillips as Trustee of the Jacob Hafter Trust dated April 17, 2018, and the United States

                                     22   of America (“Defendants”) hereby submit the following Stipulation and Order of Discharge in

                                     23   Interpleader, Dismissal with Prejudice of Genworth Life and Annuity Insurance Company, and

                                     24   Consolidation in connection with the above-captioned action.

                                     25           1.     On November 13, 2018, Genworth filed its Complaint in Interpleader due to

                                     26   competing claims and/or interests of the Defendants and the potential for multiple liability with

                                     27   respect to a death benefit payable under a Term Life Insurance Policy No. 5707187 Genworth

                                     28   issued to Jacob Hafter (“Policy”) in the amount of $250,000.00 (“Death Benefit”). ECF No. 2.


                                          107389642_2
                                          Case 2:18-cv-02161-JAD-PAL Document 30 Filed 03/01/19 Page 2 of 5



                                      1            2.    All Defendants named in this action have been served and have filed their
                                      2   respective Answers to the Complaint in Interpleader. ECF Nos. 7, 15, 20, 25 and 26. Defendants
                                      3   Jacyln Hafter, Brandon Phillips as Trustee of the Jacob Hafter Trust dated April 17, 2018, and the
                                      4   United States of America have also filed their Claims to the Death Benefit. ECF Nos. 7, 15, and
                                      5   20.
                                      6            3.    On February 19, 2019, the Court ordered that any stipulation to interplead funds
                                      7   and dismiss Genworth be filed by February 26, 2019. ECF No. 29. The parties, however, could
                                      8   not reach a stipulation on February 26, 2019 and Genworth was preparing to submit a motion to
                                      9   discharge and interplead funds as well as an application for attorneys’ fees. Subsequently, the
                                     10   parties have come to an agreement which is set forth herein.
                                     11            4.    Genworth has been and is now prepared to deposit the Death Benefit in the amount
3993 Howard Hughes Pkwy, Suite 600




                                     12   of $250,000.00 into the Court’s registry account in accordance with Fed. R. Civ. P. 67 and LR 67-
                                     13   1. This amount represents the Death Benefit payable under the Policy. The parties request that the
Las Vegas, NV 89169-5996




                                     14   funds be invested in an interest bearing account established by the Clerk of the Court under LR
                                     15   67-2(a).
                                     16            5.    Genworth further seeks $10,000.00 in attorneys’ fees and costs incurred in the
                                     17   filing and prosecuting this action. The Parties agree and stipulate that Genworth may deduct
                                     18   $10,000.00 from the Death Benefit prior to depositing the sum with the Clerk of the Court.
                                     19            6.    Genworth further seeks discharge from any further liability under the Policy and on
                                     20   account of the death of Jacob L. Hafter and a dismissal with prejudice from this action. The parties
                                     21   agree and stipulate to Genworth’s discharge and dismissal with prejudice from this action upon
                                     22   deposit of the Death Benefit less $10,000.00, which represents Genworth’s attorneys’ fees and
                                     23   costs.
                                     24            7.    The parties agree and stipulate that the Court shall enter an order permitting
                                     25   Genworth to deposit the Death Benefit, less $10,000.00 to the Clerk of this Court for the Court to
                                     26   deposit into the Court’s Registry Account. Deposit shall be made within 20 days of the date of
                                     27   service of the Court’s Order. Additionally, the parties request that the Clerk deposit the amount
                                     28   tendered by Genworth into an interest-bearing account until such time as the Court makes its


                                          107389642_2                                     2
                                          Case 2:18-cv-02161-JAD-PAL Document 30 Filed 03/01/19 Page 3 of 5



                                      1   order directing disbursement and distribution of these funds. The parties further request that
                                      2   Genworth be discharged and dismissed from this interpleader action with prejudice upon deposit
                                      3   to the Clerk of this Court.
                                      4            8.    The parties further agree and stipulate that Genworth is fully discharged from this
                                      5   action and all Defendants will not commence or prosecute any other action against Genworth for
                                      6   the collection of the Death Benefit or arising out of the subject Policy until further order of the
                                      7   court.
                                      8            9.    The parties further agree and stipulate that pursuant to Fed. R. Civ. P. 42 and LR
                                      9   42-1, this action shall be consolidated with Reliastar Life Insurance Co. v. Jacyln R. Hafter, et
                                     10   al,. Case No. 2:18-cv-01166-APG-NJK pending in the United States District Court for the
                                     11   District of Nevada as the two cases concern common questions of law and fact.
3993 Howard Hughes Pkwy, Suite 600




                                     12            10.   Upon consolidation of the actions, the remaining parties intend to submit a joint
                                     13   motion seeking to reschedule and extend the discovery cutoff and pretrial dates for the
Las Vegas, NV 89169-5996




                                     14   ///
                                     15   ///
                                     16   ///
                                     17   ///
                                     18   ///
                                     19   ///
                                     20   ///
                                     21   ///
                                     22   ///
                                     23   ///
                                     24   ///
                                     25   ///
                                     26   ///
                                     27   ///
                                     28   ///


                                          107389642_2                                     3
                                          Case 2:18-cv-02161-JAD-PAL Document 30 Filed 03/01/19 Page 4 of 5



                                      1   consolidated action for several months.
                                      2           Dated this 1st day of March, 2019.
                                      3    LEWIS ROCA ROTHGERBER CHRISTIE LLP                    SOLOMON DWIGGINS & FREER,
                                      4                                                          LTD.

                                      5
                                           By: /s/ Jennifer K. Hostetler                         By: /s/ Alexander G. Leveque
                                      6     Jennifer K. Hostetler                                  Steven E. Hollingworth
                                            State Bar No. 11994                                    State Bar No. 7753
                                      7     3993 Howard Hughes Pkwy, Suite 600                     Alexander G. Leveque
                                            Las Vegas, NV 89169-5996
                                      8     Tel: 702.949.8200                                      State Bar No. 11183
                                            jhostetler@lrrc.com                                    Joshua M. Hood
                                      9     Attorneys for Plaintiff Genworth Life and              State Bar No. 12777
                                            Annuity Company                                        9060 W. Cheyenne Avenue
                                     10                                                            Las Vegas, NV 89129
                                     11                                                            Telephone: 702.589.3202
                                                                                                   shollingworth@sdfnvlaw.com
3993 Howard Hughes Pkwy, Suite 600




                                     12                                                            aleveque@sdfnlaw.com
                                                                                                   jhood@sdfnvlaw.com
                                     13                                                            Attorneys for Defendants Jacyln R.
Las Vegas, NV 89169-5996




                                                                                                   Hafter, J.H., and G.H.
                                     14

                                     15    U.S. DEPARTMENT OF JUSTICE                            CARY COLT PAYNE, CHTD

                                     16

                                     17    By: /s/ Henry C. Darmstadter                          By: /s/ Cary Colt Payne
                                            Henry C. Darmstadter                                   Cary Colt Payne
                                     18     Trail Attorney, Tax Division                           State Bar No. 4357
                                            U.S. Department of Justice                             700 South Eighth Street
                                     19     P.O. Box 683 Ben Franklin Station
                                            Washington, D.C. 20044-0683                            Las Vegas, NV 89101
                                     20     (202) 307-6481                                         Tel: 702.383.9010
                                                                                                   carycoltpaynechtd@yahoo.com
                                     21     Of Counsel                                             Attorneys for Defendant Brandon
                                            Nicholas A. Trutanich                                  Phillips, Trustee
                                     22     United States Attorney
                                            Attorneys for the United States
                                     23

                                     24                                                 ORDER

                                     25           IT IS SO ORDERED:

                                     26                                                 __________________________________________
                                     27                                                 UNITED STATES DISTRICT JUDGE

                                     28                                                 Dated:


                                          107389642_2                                     4
 1                                                ORDER

 2         Based on the parties’ stipulation [ECF No. 30] and good cause appearing, IT IS

 3 HEREBY ORDERED that Genworth has until March 28, 2019, to deposit $240,000 (the

 4 Death Benefit minus Genworth’s $10,000 in fees and costs incurred in this action) with the Clerk

 5 of Court for deposit into the Court Registry Investment System.

 6         IT IS FURTHER ORDERED that, once the deposit has been made, Genworth will be

 7 fully dismissed and discharged from this action and no defendant herein will commence or

 8 prosecute any other action against Genworth for the collection of the Death Benefit or arising out

 9 of the subject Policy until further order of the court.

10         IT IS FURTHER ORDERED that the parties’ request to consolidate the remainder of

11 this action into Case No. 2:18-cv-01166-APG-NJK is DENIED without prejudice to the

12 parties’ ability to file a proper motion to consolidate in the docket in Case No. 2:18-cv-01166-

13 APG-NJK, and in this case as Local Rule 42-1 requires. Alternatively, the remaining parties to

14 this case (along with the parties in Case No. 2:18-cv-01166-APG-NJK) may file a stipulation to

15 consolidate these matters in the docket in both cases and in the format dictated by Local Rules 7-

16 1 and IA 6-2.

17         Dated: March 11, 2019

18                                                           _________________________________
                                                                        ___________  __ ______
                                                                                     ____
                                                             U.S. Districtt Judge
                                                                            Juuddgge Jennifer
                                                                                        nifeerr A.
                                                                                  ge Jenn       A Dorsey
19

20

21

22

23
